- IN THE COURT OF APPEALS) THIRD DISTRICT OF TEXAS,

“,'AT*AUSTINqZ

' NO. 3—87-210—CR

WILLIAM R. FREEMAN,

APPELLANT

'.VS'..

THE STATE OF TEXAS,”

. APPELLEE

FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 518T JUDICIAL DISTRICT

NO. CR87-0212éA, HONORABLE CURT'F. STEIB, JUDGE

‘William R. ﬁfeeman appeals ftom a judgment of convietien
fer the offense of ﬁﬁfder; Te$.Pent Code Ahn. §-19;6ﬁ(a)(1)
(1974). The jury aeseESed bunishment_at life impfieeﬁment. fﬁe
will affirﬁ éhé judgménﬁ; " I I I H '

‘ r I 'IFfeeman centends inihis first 'po'int'r'hef error. that the
state hastailed to pfovereaeh element of the offense béYond a
reasonable douthen , tonsequehti , hie cenvietien violates the due

1‘: .

’pfocess of- law' provisions 'of Vboth Ithe federal and stete

Constitutions.' We disagree.‘ﬂ

 

  

 

 

 

 

 

 

 

 

The'elements.of the crime of murder applicable to this
case are: (1) a person; (2) intentionally er knowingly; (3) causes
the death; (4) of.another person.‘ id. -Freeman admitted killing
the victim,.bonald Morris Hazelwood, but claimed he did so in self
defense or aCCident'ally. : We" review the evidence "to- determine
whether lit 5is sufﬁicient‘-to proVe- Freeman killed"HazeIwood
“intentionally or knowingly," but not_in selfédefensei"

A person acts intentionally with-respect to a result of
his conduct.when it nghis conscious objective or deSire to cause
the result. A person-acts knowingly with respect to his conduct‘
when he is aware-his conduct is reasonably cErtain to cause the
result. Tex; Pen. Code Ann. §‘6.03(a) and-(b) (1974).~ A person
is justified-in using deadly force in self-defense against another
when and to the'degreeaheyreasonably belieVes the deadly force is
immediately necessary against the other‘s use or attempted.use of
unlawful‘ deadly .force land. a reasonable vperson‘ in 'the actor’s
position would not have retreated. TeX; Pen. Code Ann. §§ 9.31 and
9.32 (1974 a Supp; 1988) (selecting only those=elements-applicable
to=this-appeal).

The standard for reviewing SuffiCienCy-of'the'evidence
on appeal is the same for direct and circumstantial evidence cases;
- The evidence must be viewed in the light most faVOrable to the
verdict, and the standard is whether any rational trier'of fact
could have found the essential elements of the crime beyond a
reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319 (1979):
Alexander v. State, 740'SrW42d 749, 757 (Tex. Cr. AppJ'1987).

I‘Viewing the evidence in the light most favorable to-the
verdict, the record reveaIS'the fellowing: At approximately 7:15
A.M. on Tuesday, April 14, 1987, Tom Green County Deputy Sheriff
Louis Camelbeek, .while on duty at the Sheriff’s ‘Department,

received. a telephone call from, Freemanﬂ Freeman] told' Deputy

HICamelbeek "I had to shoot an old boy laSt night, and-I think he's.

 

 

in pretty bad shape." LFreeman explained that he Was at his home
and Deputy Camelbeek agreed to meet with him there.

Upon arriving-at Freeman's residence, Freeman met Deputy
Camelbeek at the door;.once inside, the deputy saw Freeman’s wife,
Martha A.'Freemang"Deputy camelbeek informed Freeman of his rights
by reading from a card- "Freeman signed-the card, knowingly and
voluntarily waiving his rights.

Freeman asked Deputy Camelbeek if

he knew Donnie Hazelwood. -Camelbeek replied that he didi_ Freeman

I said, "Well, .that's :who I had to shoot," because Hazelwood

threatened him with a knife. A short time later, Lieutenant Louis
Hargrave of the Sheriff's Department arriVed and Freeman agreed to

.,

take.the officers to the scene of the shooting.

-Freeman led the officers to his wife’s cabin in a place
called the Boys Creek Development. The cabin is located near a
river and is a.thirteen—by-twelve;foot-relatively crude structure
with a corrugated tin-roof; 'It is enclosed by a wire mesh fence.
The. officers ‘found the gate. to .the.-fence- secured by heavy
electrical wire.‘ - I

Freeman opened the gate and led the offiCers into the
small cabin. Immediately to their left as the officers entered the
cabin, they found the victim, Donald Morris Hazelwood, lying face
down on a mattress and box spring located on the cabin’s concrete
floor. Deputy Camelbeek described the cabin as unkept, a little
sloppy, little pieces of food-and a few pennies lying on the floor,
"just stuff that gets dropped that nobody bothers to pick up," but
no appearance.of asstruggleal.

. Hazelwood was partially~_coveredi by a ‘blanket.. The

officers pulled-the blanket.back and found the victim with his head

_on his hands and a pillow, as if he had been sleeping. -There was

a large loss of-blood, the body cold and rigid, with one gunshot-
wound to the right.temple. There.was no blood on the floor or

walls of the cabin.: A black-handled knife was lying an the floor

- beside the bed, and a Remington Model 582, .22 caliber rifle.with«

 

 

fem

!-! QEE 5!! !!!‘ !!! !!!

a scepe leaned against the cabin wall by the door. _A .22 casing
was found by theroor and an empty cartridge found in the.gun.

Hazelwoodﬂs red-Audi.was parked seventy—five feet frOm
the_cabin. A damaged briefcase was found on the Car’s left rear
floorboard. The briefcase contained personal papers of the victim.
The victim's car keys were never found.

Justice of the'Peace Edward L. Harris arrived at the'
scene and pronounced the victim dead. He, too, testified that the
victim was_found lying face down with his arms folded under his
forehead and his head turned slightly to the right with a single
bullet wound in the right temple. Justice Harris-ordered an

autopsy and instructed the officers to.transport the body to the
Bexar-County Medical Examiner_in the same position that it was
rfound. I
I Deputy Sheriff Christopher Wayne Cherry testified that
he transported the body to the Bexar County Medical Eraminer,
acCording to Justice Harris! instructions.'-Robert c. Bux, M.D.
performed the autopsy.at 4:00 P.M. on the same day the body was
discoveredgl' I
I Dr. Bux testified that the temple gunshot wound was the
only trauma suffered by the victim and was the cause of death;
there was no evidence the victim had been kicked or punched. Dr.
Bux described the wound as concentric with seared margins and with

soot and powder inside, a "hard-contact" wound, one produced by

holding the muzzle of the weapon flatly against-the skin; Dr. Bux

1 identified portions of the-imprint.of the muzzle on the_skin, The

bullet traveled right.to left, front to-back, and slightly up. The
wound was consistent with one that a .22 rifle held in hard—contact
with the skin would have_produced. Dr. Bux further testified.that
it would be impractical to-wield a weapon of that length during a

struggle-and still_achieve flat contact.-

The settling of the victim's blood was consistent with

_ “a theory that he was shot where he was.lying and that he was nott

 

 

 

 

    

moved. Dr. Bux discovered a small quantity of marijuana in the
victim's pants pocket. There was-aISO evidence of marijuana in the

victim’s blood. The.marijuana level in-the different organs of the

body 'suggested- the .victinl had earlier: had a higher level' of‘

amarijuana-in his blood.

Texas Department of Public Safety forensic soientist
Patricia Hulen interpreted the spatter patterns of the blood stains
found at the shooting scene. ‘Hulen found the blood patterns to be

consiStent with a theory that therictim was-Shot_where he was

lying. There was-no indication that the victim mdved or had been'

moved, especially since no blood Was found on the floor. Although
Hulen expected the muzzle of-the gun to contain-blood and it did
not, she testified the muzzle might haVe simply been wiped off.
Blood on the victim’s face was-placed there by the blanket being
drawn'over him. A blood stain on the victim’s left sleeve may have
been-a hand print, however, Deputy Cherry testified that Dr. Bux’s
helpers put all the_vi¢tim's clothes in one-bag-when they were
still wet with blood and this may have caused the smﬁdge on the
Victim?s sleeve.

‘ Bexar County Regional Crime Lab firearms and toolmark
examiner Richard Stengel testified that the .22 rifle found at the
-cabin had a normal trigger action. The ammunition found in the
rifle were .22 caliber "lubaloy" hollow point bullets, the same
kind of' bullet fragments removed fronl the 'ViCtiHl by Dr. Bux.
Although Stengel could not positively say the fragments recOvered
from the victim-were fired from the-rifle found-at the cabin, he
testified this was not_unusual with hollow point bullets because
"they fragment up pretty bad usually."

The victim’s father, David Lawrence Hazelwood, Sr.,
testified that his son "aIWays . . . laid on his arm on a pillow
or cushion . .

or his hands" when he slept. VMr. Hazelwood

testified his son slept in a manner similar to the way he appeared

.Lin a photograph taken at the scene before the body-was moved.

 

 

.Freeman gave the ;Sheriff’s Department two written
statements; both statements Were introduced.in evidences, The first
statement given_on April 14, 1987, was similar to Freemanis account
of the shooting given at'the trial. ,Freemanrand.hazelwood had
morked,together.as law enforcementofficers in the past. They were
both looking for Work and Hazelwocd said_he had opportunities for
them in Tennessee. leccording to Freeman, HazelWood picked Freeman
up at Freeman's house at 10:30 A.M. on April 13, 1987. Because
Hazelwood had a court appearance the next day. the two men decided
to go to Freeman’s wife's cabin and fish and spend the.night.and
leave for Tennessee after Hazelwoodfs court appearance.‘

Apparently it was too.windy to fish so, according to
Freeman,'the men watched television_and_talked. _Hazelwpod was
smoking marijuana and “had been ‘most of the -day. ;Hazelwood
allegedly became angry and upset with Freeman because he believed
Freeman told his girlfriend about a trip he took three years before
to see his wife in Oklahoma. Freeman said Hazelwood picked_up
Freeman's sWitchblade knife and began opening and closing it while
the two men were sitting on the bed.

According to Freeman, Hazelwood lunged at.him with_the
knife and Freeman jumped-up allowing the knife to strike a pillow.
Freeman says he then hit Hazelweod in the.right temple_with a left
hook and pushed Hazelwood down with his foot. At the same time,
Freeman-said, he took his .22 rifle from its stand and shot
Hazelwood in the right temple area.“ At trial Freeman testified
that the rifle discharged as_he switched it from his left hand to
his right. (Apparently his left-hand had been injured in-a
tablesaw accident). .Freeman testified that he merely_wanted the
victim- to see the barrel. of the' rifle when he regained
consciousness.

Freeman stated that he placed HazelWQOd’s hands under his

head-to clear_Hazelwood’s_airway and that he attempted to determine,

 

 

.szé

if Hazelwood had a pulse. Freeman said he pulled the blanket over

 

Hazelwood to stop the bleeding.

A: Amine

'He added that he broke into Hazelwood’s briefcase looking

 

for.the car keys, but could not find.them; so he rowed a boat

across the river and went to two houses.until he found a phone.

_He calledihis wife and asked her to pick him up at the cabin. ‘He

*ﬁﬁﬁﬁ:

then returned.to the cabin and burned the pipe that Hazelwood was

«HES

smoking, “purportedly so no7 one would -think he was smoking

marijuana.

When-his wife arrived, Freeman told her that Hazelwood

l!!.

was going.to spend the night at the cabin. Freeman and his wife

returned to their house and Freeman apparently stayed up all night,

JEQB

finally telling his wife what happened and calling the Sheriff’s

Department. He said he did not call earlier because.he was a long

' ﬁﬂﬂ

time friend of Hazelwood’s family and was not prepared to talk to

them.-

In his_second statement, given on April 15, 1987,_the
details are essentially the same except the manner in which the
shooting occurred. In that statement, Freeman said Hazelwood was
smoking marijuana and Freeman-was drinking rum and coke. According
to Freeman, he was watching some fishermen on the river when
Hazelwood placed the barrel of the .22 rifle by his head and fired

Ia shot out-the cabin door. Freeman said-the shot startled him, but
then the_tWo men laughed-about it.

According to this statement, they continued talking until
Hazelwood started to-fall asleep. Hazelwood was "dozing off kind
of heavy and started snoring." Freeman said at this point that he
decided to pay Hazelwood back for frightening him earlier, so he
picked up the rifle-and walked around to Hazelwood’s side of the

bed. The statement continues that, as Freeman bent over "to lay

the gun parallel to the ground,_{he] pulled the trigger.“

Freeman said he then rowed across the riVer and called

"hﬁhis wife, returning to the cabin and burning'the-marijuana pipes

xi

 

$2?

 

Ilm'.llﬂ=illm-‘llu Ilﬁ llm= Inn tum

just as he said he did in his first statement. He said he then
opened the switchblade knife and stabbed a pillow and dropped the
Fknife on the floor; .When his wife picked him up they returned to
their home. Freeman told his wife what happened and called the
Sheriff's Department in the_morning because, he_said, he wasnot
going "to let somebody walk inland discover it." ‘Freeman stated
that he "made up the story about how it Went down." (lhat he
killed HaZelwaaa in self—defense:) He 551$ he just "put together
something to keep [him] out of jail.ﬁ He felt the killing was an
accident caused by his getting drunk again; At trial, Freeman

testified this second statement was only given because he knew it

was what the investigators wanted to hear. _He said Hazelwood never I

tired the rifle out the cabin door.

At trial; the state introduced a videotape of the murder
scene._ There was other testimonv introduced bf both sides, not
significant to this point or error. I J if I
I. i _ Viewing the evidence in the light most favorable to the
verdict, We must determine whether any rational trier of fact-could
have found beyond a reasonable doubt that Freeman intentionally or
knowingly shot Hazelwood;_but not in self—defense.

:lhe victim was found lying face down in the same position

he normally slept. Blood tests indicated the victim had been

_ smoking marijuana and that_the level of the drug in his blood was

higher before the time of death. WT e settling of the victim’s
blood and the blood-spatter patterns found at the scene indicate
the victim was shot while lying downi I 'I I J Hui. H

There was no evidence ofla struggle; IThe bloodespatter
patterns found at the scene were consistent with a theory that the
victim was-shot while he slept. The medical examiner described the
wound as_a "hard contact" wound, one made bv holding the muzzle of
a weapon flat against the skin: it would be difficult, if not

impossible for Freeman to have placed the barrel of the rifle flat

__m against Hazelwood’s skin during a struggle, especially considering 1

 

 

IIIU* sull.u ,e- a
-.-: um. '.‘1v:-IL“—"rf- _--.w.. n «1" -.  .4 -=« aw"

III III

HIE I!“ I!!- Ilﬂ' FIE 'IEEi

I

JIIE elll JIIE

n. 

 

the fact that Freeman had only one good hand. There was no
'evidence the victim was punched or kicked as Freeman testified at
trial and in his first statement to the police.
Freeman's.statements to police and his trial testimony
were contradictory and significantly undermine his credibility.
There is no satisfactory explanation tending to show.how Freeman's
gun f'accidentallydischargedﬂ when he purportedly attempted to
scare the viCtim. IThere is, instead, Freeman’s statement that he
pulled the trigger. J
H” H _Freeman's claim of.self—defense is undermined by his
inconsistent statement to- police that he shot the victim
accidentally, stabbed the pillow with the switchblade knife and
dropped the knife on the floor to make it look like self-defense.
Freeman's Credibility is further undermined by the fact that he
waited all night to call the police. Viewing the evidence in the
light most favorable to the verdict we conclude the evidence is
sufficient to sustain the conviction. Freeman’s first point is
overruled.

‘Freeman contends in his second point of error that the
trial court erred in admitting in eVidence a videotape of the
shooting scene because the videotape was inflammatory and was
introduced without a proper predicate having been made. We
conclude this point is not preserved for review.

In Order to preserVe a complaint for appellate review,
a party is required to present a timely and specific objection to
Tex. R. '52(a)

1988). At

the court below. App. P. Ann.‘ (Supp.

tria1,_ Freeman timely objected to the' introduction of lthe

videotape, but on the _grounds Ithat it was "repetitions and

unnecessary." Freeman. did object to the introduction of 'the

videotape on the grounds that it was "prejudicial," but only after

the videotape was shown to the jury. This objection, although

Thompson v. State,

specific, was untimely.

Freeman’s second point of errOr is

if .

(Tex. VCr. App. 1§85).

ﬁafoverruled.

 

 

691 S.W.2d 627, 635

gm? 

6-527

'The judgment of COnvictioh is affifmed.

 

Bop Gammage, Justice

[Before Chief Justice Shannon, Justices Gammage and Aboussie]
Affirmed
Filed:

August 31, 1988

[Do Not Publish]

10